DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1, 3-5 and 7-19 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
3.        Claims 1, 3-5 and 7-19 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A display device comprising: a display panel having a display region and a non-display region that are divided in a plane where a light-emitting surface of the display panel is located; a drive circuit plate being disposed on the non-display region; and a light transmission layer which is extended from the display region to above the drive circuit plate within the non-display region, and which has an opening, the opening being adjacent to a boundary of the drive circuit plate close to the display region and being disposed on a side of the drive circuit plate close to the display regions wherein the opening has a first sidewall that abuts a side surface of the drive circuit plate close to the display region, and wherein the display panel comprises, in a thickness direction, an array substrate and an opposite substrate on the array substrate, wherein the drive circuit plate is on the array substrate and is spaced from the opposite substrate on a side of the opposite substrate away from the display region, and the light transmission layer is extended from the opposite substrate to above the drive circuit plate and completely covers a boundary of the opposite substrate close to the display region.” as recited claim 1, “A method of manufacturing a display device comprising a display panel having a display region and a non-display region that are divided in a plane where a light-emitting 
            Claims 3-5 and 7-14 and 16-19 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 15.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848